Citation Nr: 0707033	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In May 2005, the veteran specifically limited 
the appeal to the issues of service connection for bilateral 
hearing loss and PTSD.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not currently have left ear hearing loss 
disability as contemplated by 38 C.F.R. § 3.385.

2.  Right ear hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in April and October 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records and post-service 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in December 2004.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no ear disease or injury 
during service.  At separation in September 1970, the veteran 
gave a history of hearing loss.  However, on the September 
1970 audiological evaluation puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
0
0
0

Thus, hearing disability within 38 C.F.R. § 3.385 was not 
demonstrated.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

In December 2004, the veteran was afforded a VA audiological 
evaluation.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
45
LEFT
10
10
20
20
30

The right ear average was 25 and the left ear average was 20.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

Thus, hearing loss disability as contemplated under 38 C.F.R. 
§ 3.385 was shown on the right side, but not on the left 
side.  

The examiner reviewed the claims file and noted that hearing 
was normal on the entrance and separation examination.  The 
examiner opined that any current hearing loss was not likely 
related to service based on the inservice audiological 
testing, to include the separation examination, which was 
within normal limits.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Thus, the veteran did not current have hearing loss within 
the definition of 38 C.F.R. § 3.385 nor per the directives of 
Hensley in the left ear in service.  The veteran has never 
had, during service, or at the current time, left ear hearing 
loss disability as contemplated by 38 C.F.R. § 3.385.  There 
is no competent evidence establishing that any current 
hearing impairment was manifest within one year of separation 
from service or is attributable to service in the left ear.

With regard to the right ear, hearing loss disability was 
first shown as contemplated within 38 C.F.R. § 3.385 on the 
December 2004 VA examination.  The examiner opined that the 
hearing loss disability was not likely related to service.  

As noted, the veteran is not competent to make this causal 
link or to state the etiology of his currently diagnosed 
right ear hearing loss disability.  While the Board does 
acknowledge the November 2004 VA general medical examiner's 
opinion that related the veteran's hearing loss to service, 
the Board finds that there is more probative competent 
medical evidence which shows that right ear hearing loss is 
not related to service.  In this regard, the Board must weigh 
the credibility and probative value of the medical opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

The Board attaches significant probative value to the opinion 
of the VA audiologist in this case because it is well 
reasoned, detailed, consistent with other evidence of record, 
included review of the claims file, and is within the 
examiner's area of expertise.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  
The November 2004 VA general medical examiner significantly 
does not discuss audiological findings in service or for many 
years although he purportedly reviewed the claims file upon 
which he relied for a diagnosis of hearing loss, and provides 
no rationale for the exclusion of post-service noise exposure 
in light of the negative service medical records.  This 
opinion cannot provide a basis for favorable disposition in 
this case as it is inadequate.  The Board thus, has accorded 
greater weight to the VA audiologist's opinion which clearly 
considered the veteran's service medical records, and 
reported noise exposure in service and thereafter.

In sum, the competent evidence does not establish that right 
ear hearing loss disability began in service or within one 
year of separation.  The service medical records showed no 
right ear hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Thus, there was no chronic right ear 
hearing loss disability shown during service.  Rather, the 
record establishes that over three decades after such 
separation, the veteran had right ear hearing loss and it is 
not attributable to service.  

Accordingly, service connection for bilateral hearing loss 
disability is denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  


REMAND

The Board finds that prior to the adjudication of the issue 
of service connection for PTSD on the merits, additional 
development is needed.  The veteran's DD Form 214 and his 
service personnel records show that the veteran served in 
Vietnam from May 1969 to May 1970.  These records indicate 
that from May 1969 to September 1969, the veteran served with 
Company "B", 1st Battalion, 26th Infantry, 1st Infantry 
Division; his military occupational specialty (MOS) was 
rifleman (11B10).  From September 1969 to April 1970, he 
served with engineering units; his MOS was welder.  His 
personnel records list two campaigns.  The veteran did not 
receive any awards or citations indicative of his 
participation in combat.  Thus, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 C.F.R. § 3.304(f) (2006).  

The veteran has provided various stressors.  He reported that 
he shot a Vietnamese child wearing a bomb; that he saw dead 
bodies and body parts and was exposed to hostile fire; that 
he was injured in a vehicle which was hit by a grenade, ten 
persons were killed, and one person, the driver, was maimed; 
and that his sergeant was killed.  

The Board notes that the veteran has provided general 
stressor information.  In order for stressors to be verified, 
specific dates, places, and names are required.  

With regard to the last stressor, in a July 2005 VA Form 9, 
the veteran reported that his sergeant that was killed was 
named F.L.G. and that he was killed in Binh Duong in March 
1969; he also reported that it was in March 1969 that he shot 
the Vietnamese girl.  However, as noted above, the veteran 
did not arrive in Vietnam until May 1969.  Later, in August 
2005, the veteran reported that the sergeant's name could 
have been J.D.W. who died in Binh Long in July 1969.  

Since the veteran has provided a specific name, the RO should 
attempt to verify that J.D.W. was the sergeant whose death 
the veteran claims as a stressor.  In addition, he should be 
provided another opportunity at that time to furnish specific 
dates, places, and names with regard to the other stressors.  
Even if the veteran fails to do so, the RO should attempt to 
verify the veteran's claimed stressors, particularly the 
death of the sergeant, through the appropriate channels, to 
include the U. S. Army and Joint Services Records Research 
Center (JSRRC).  The RO should provide JSRRC with all 
pertinent information, to include copies of personnel 
records, units of assignment, and stressor statement.  The RO 
should specifically obtain verification whether J.D.W. was in 
the veteran's unit when the veteran served, and was killed.  
If this alleged stressor cannot be verified, that should be 
stated.

The veteran has been diagnosed with PTSD.  However, PTSD must 
be diagnosed based on a verified stressor.  Therefore, if a 
stressor is verified, the veteran should be scheduled for a 
VA psychiatric examination for the purpose of determining the 
etiology of any psychiatric disability diagnosed.  Based on 
examination findings, historical records, and medical 
principles, the physician should give a medical opinion, with 
full rationale, as to whether the veteran currently has PTSD.  
The examiner should specifically identify the verified 
stressor which is responsible for any diagnosed PTSD.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided 
another opportunity to provide specific 
dates, places, and names with regard to 
the claimed stressors in this case.  Even 
if the veteran fails to do so, the RO 
should attempt to verify the veteran's 
claimed stressors, particularly the death 
of the sergeant (J.D.W.), through the 
appropriate channels, to include JSRRC.  
The RO should provide JSRRC with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statement.  The 
RO should specifically verify whether 
J.D.W. was in the veteran's unit when the 
veteran served, and was killed.  If this 
alleged stressor cannot be verified, that 
should be stated.  The RO should obtain 
any available unit records that may serve 
to establish the veteran's claimed 
stressors.

2.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the etiology of any 
psychiatric disability diagnosed.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which caused 
PTSD, if diagnosed.

3. The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


